Citation Nr: 1401532	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  11-14 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a left hand injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to July 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in April 2013.  A transcript of the hearing has been associated with the claims file.  

This appeal was developed and certified to the Board as "service connection for a left wrist injury."  In light of the evidence presented in this case, however, including the Veteran's testimonial statements, the scope of the claim is actually much broader, encompassing the entire left hand.  Because the outcome of this decision is fully favorable, the scope of the appeal has been recharacterized without prejudice to the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).    


FINDINGS OF FACT

The evidence is in relative equipoise on the question of whether a current left hand condition is the result of an infection in that hand during service.


CONCLUSION OF LAW

By resolving all reasonable doubt in the Veteran's favor, a disability manifested by residuals of a left hand injury, to include neuroma left hand with loss of sensation in the left middle and ring fingers, is due to disease or injury that was incurred coincident with active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case has, up to present, largely centered upon a dispute as to whether the Veteran's claimed left hand injury is the result of willful misconduct, especially a fight during service.  

In June 2010, the RO issued an administrative decision finding that any disability incurred on December 23, 1981, was due to the Veteran's involvement in a fight under the influence of alcohol, which was not in the line of duty.  

The Veteran conceded at his April 2013 Board hearing that his current left hand condition resulted directly from the fight.  He emphasized, however, that he was not intoxicated as he had only had three beers in two hours.  Board Hr'g Tr. 4-5.  He testified that another Marine started the altercation, which involved a broken bottle, and the Veteran ended up with a bleeding wrist.  Board Hr'g Tr. 5.  He was treated six times during service, and he has had six surgeries after service.  Board Hr'g Tr. 5.  It was explained to him that this keeps reoccurring because the nerve casing was cut.  Board Hr'g Tr. 5.  The Veteran emphasized that he was off-duty at the time of the fight; he was not drinking on duty.  Board Hr'g Tr. 6.  

Despite the Veteran's April 2013 testimony, there remains some dispute as to the circumstances of this fight.  Notably, he has given conflicting statements regarding how he injured his left hand.  For instance, in contrast to his Board hearing testimony, he underwent a VA examination in September 2009.  At that time, he did not mention getting his wrist cut during a fight.  Rather, he gave a history of cutting his left wrist on barbed wire while training in a "Northern area."  

Although the Veteran now concedes that these would show that he received a non-judicial punishment (NJP) for the fight, his official service personnel records are not associated with the claims file.  Board Hr'g Tr. 5-6.  Without the Veteran's official service personnel record, a decision regarding whether this fight constituted willful misconduct or abuse of alcohol, as defined in 38 C.F.R. § 3.301, would be premature.  Such a determination is not necessary, however, to the resolution of this appeal.  To the contrary, regardless of the circumstances of the initial injury, the medical evidence now establishes that a current left wrist condition is the result of disease incurred subsequent to the fight.  The reasons and bases for this decision are as follows.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Here, a VA examiner in March 2010 confirmed a present diagnosis in the left hand.  That VA examiner gave a diagnosis of residuals of left hand injury manifested by neuroma left hand with loss of sensation in the left middle and ring fingers.  More recently, a private (non-VA) doctor in May 2013 wrote that the Veteran had undergone a revision of ganglion excision from the left wrist in November 2012.  In light of this medical evidence, the first requirement to establish service connection, evidence of a current disability, has been met.  See Walker, 708 F.3d at 1337.

Next, the evidence of record makes it is as likely as not that the Veteran suffered disease in the left wrist during service.  Specifically, the STRs show treatment in February and March 1982 for an infection in the left hand.  Therefore, the evidence is in a state of relative equipoise in showing that the Veteran suffered a disease during service.  See id.  

Finally, the record includes probative evidence showing that that the current left wrist condition is as likely as not a result of the infection suffered during service.  

Specifically, a VA examiner in January 2010 (the same VA examiner from above) reviewed the available facts of the case, including the Veteran's explanation regarding the fight.  (The Veteran explained that the left hand became infected because dirt got into the original injury, which developed into neuroma in the same region.)  The VA examiner opined that the current condition is as likely as not caused by the wrist conditions treated during service.  The examiner reasoned that the original injury to the left wrist happened while fighting in service, but the residuals of that original injury culminated in infection and subsequent drainage which resulted in multiple surgeries resulting in a neuroma.  

Given this VA examiner's opinion, the evidence is in a state of relative equipoise in showing that the Veteran at least as likely as not suffers current residuals as a result of the infection in the left hand during service.  Accordingly, the third, and final, element of a service connection claim, a causal relationship between the present disability and the disease or injury incurred during service, is established.  See Walker, 708 F.3d at 1337.

In conclusion, the Board finds, after resolving all reasonable doubt in the Veteran's favor, that the evidence is at least in a state of relative equipoise on all material elements of the claim.  Accordingly, service connection is warranted, and the claim is granted to the extent possible.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303; Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, in light of the fully favorable outcome, all notification and development action necessary to render a fair decision on the matter is deemed accomplished.






	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for residuals of left hand injury, manifested by neuroma with loss of sensation in the left middle and ring fingers, is granted.  



____________________________________________
James D. Ridgway
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


